DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1-4, 7-13, 16-28, 31, 32 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, and dependents, Applicant recites the limitation “a connection port configured to be coupled… to the first arm and the second arm”. However, such a limitation creates new matter inasmuch as there are no disclosed configurations in the originally filed detailed disclosure wherein the “connection port” is not provided in a state of being coupled to the first and second arms – even in intermediate conditions of construction/manufacture/assembly of the device. As illustrated, the connection port (170, 270) is formed as one piece with the first arm (130, 230) and second arm (150, 250) – not independent, separate pieces configured to be coupled together. As such, the originally filed written description only appears to support connection ports which are positively provided in a state of being coupled to the first arm and the second arm. Examiner notes that the offending limitations were not originally filed and were presented as part of a preliminary amendment filed on 11 May 2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18, 31, and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding Claim 18, Applicant recites “wherein the side-port comprises…” However, such a limitation creates confusion as parent Claim 17 requires each of the lumens to have “at least one side-port”. As such, it is unclear if only one of these two sets of “at least side-ports” provided among the first and second lumens is required to be an “irrigation port” or if each lumen is required to separately have at least one irrigation port.
	Regarding Claims 31 and 32, Applicant recites “up to five second arms”. However, such a limitation creates confusion as it is unclear how many second arms are required by the instant claim. Examiner notes that a singular second arm constitutes a value “up to five” and it is unclear if utilizing the plural “arms” is intended to require at least two arms, but no more than five arms. Likewise, with respect to Claim 32, “radially symmetric” – particularly inasmuch as this configuration is not shown – creates confusion as to whether Claim 32 (and Claim 31) require a number of second arms greater than one.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11, 17, 18, 22, 24-27, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0047266 (“Elkins”).
Regarding Claim 1, Elkins discloses an introducer system (e.g. 30) comprising:
	A hub (32) configured to be coupled to a proximal end of an introducer sheath (76), the hub comprising:
	A first arm (64) having a first lumen (see Fig. 6 – i.e. the section proximal to 66) and a first hemostasis valve (84), the first lumen and the first hemostasis valve configured for the passage of a first medical device (e.g. 156);
	A second arm (70) coupled to the first arm (see Fig. 6) and having a second lumen (see Fig. 6 – i.e. the section proximal to 66) and a second hemostasis valve, the second lumen and the second hemostasis valve (86 – a Tuohy-Borst valve comprising a specific species of hemostasis valve – but see also Par. 71 wherein the Tuohy-Borst valve has been contemplated as being replaced by a general “hemostasis valve” as needed) configured for the passage of a second medical device (e.g. 154); and
a connection port (34) configured to be coupled to the introducer sheath and to the first arm and the second arm (see Fig. 6), such that the first lumen and the second lumen are in communication with a lumen of the introducer sheath to allow the passage of at least one of the first medical device and/or the second medical device through the introducer sheath for delivery to a patient (see Fig. 6 and 8).
Regarding Claim 2, Elkins further discloses the introducer sheath (76) to be paired with system (see Fig. 8).
Regarding Claim 3, Elkins discloses the first arm is arranged parallel to a longitudinal axis of the introducer sheath (see Fig. 8).
Regarding Claim 4, Elkins discloses the first arm and the second arm are arranged in a Y-shaped configuration with respect to the introducer sheath (see Fig. 8).
Regarding Claim 7, Elkins discloses the second lumen merges with the first lumen within the hub (see Fig. 6)
Regarding Claim 8, Elkins discloses the introducer sheath comprises a single lumen for the passage of the first and second medical devices (see generally Fig. 21).
Regarding Claim 9, Elkins discloses the first lumen and the second lumen are maintained as separate lumens within the hub (see Fig. 6 – i.e. the first and second lumens being defined as the extent upstream to 66 – whereby the “main lumen” 66 is a distinctive structure that comprises the adjoining of the first and second lumens downstream). 
Regarding Claim 11, Elkins discloses that in some embodiments the introducer sheath may be an expandable sheath (see e.g. Fig. 14A, 14B).
Regarding Claim 17, Elkins discloses the first arm and the second arm each comprise at least one side-port (see Par. 69 – see generally 48).
Regarding Claim 18, the side port(s) disclosed by Elkins are configured for use as irrigation ports configured to be supplied with an irrigation fluid – whereby the claims only broadly prescribe a functional utility of the ports and not a specific structure other than the ports need to be in fluid communication with the hub (see Par. 69, Elkins).
Regarding Claim 22, Elkins discloses the introducer sheath may comprise a PTFE material (Par. 96)
Regarding Claims 24-27, Examiner notes that neither the first nor second medical devices are positively required and that the device of Elkins is capable of receipt of mechanical circulatory support devices, coronary reperfusion therapy devices, stents, blood pumps, transvalvular axial-flow (TV)-pumps, intra-aortic balloon pumps, extracorporeal membrane oxygenation (ECMO) pumps, rotary pumps having cannulas/rotors/rotor housings….etc. without modification to the structure required by the claims.
Regarding Claim 31, Elkins discloses the hub may comprise one second arm (a number of arms “up to five”), each second arm configured with a hemostasis valve and a lumen in communication with the introducer sheath for the passage of the second medical device from a respective second arm into the introducer sheath. Elkins also discloses, in alternative embodiments, that at least an additional “second” arm (160) can be provided – whereby “two” is also a number “up to five”.
Regarding Claim 32, Elkins describes a configuration wherein the second arm is arranged in a radially symmetric manner about the first arm when the section plane is arranged in a manner that bifurcates the second arm (see Fig. 3 wherein a second symmetrical halve will present on the other side of the bifurcating plane thereby establishing radial symmetry).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0047266 (“Elkins”) as applied above, and further in view of U.S. Publication No. 2005/0197624 (“Goodson”).
Regarding Claim 10, Elkins discloses the invention substantially as claimed except that the introducer sheath is a dual lumen sheath such that the respectively lumens of the sheath communicate, respectively, with corresponding lumens of the hub. However, such configurations are well-known. For example, Goodson discloses a related hub and introducer (12) wherein a hub (18) has two lumens (24, 26) which correspondingly communicate to two lumens (28, 30) of the sheath – whereby such a configuration permits articles to be selectively introduced to a particular offset outlet location (see Fig. 2). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct a configuration for the device of Elkins wherein the introducer sheath is a dual lumen design with the lumens communicating with the corresponding lumens of the hub, as disclosed by Goodson, to provide an introducer sheath suitable for the delivery of multiple articles of different spatially offset locations as provided for by Goodson.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0047266 (“Elkins”) as applied above, and further in view of U.S. Patent No. 9,937,319 (“Leeflang”).
Regarding Claims 12, Elkins discloses the invention substantially as claimed except that the introducer sheath is a “peel-away sheath”. However, Leeflang discloses a related hub (30) and sheath (10) wherein the introducer sheath is a peel-away, splittable sheath (Abstract; Fig. 1) such that the sheath can be easily removed without disturbing an entrained medical articles. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the sheath of the invention of Elkins to be a splittable, peel-away sheath, as disclosed by Leeflang, in order to permit selective, rapid removal of the introducer sheath without disturbing an entrained article as needed by the clinician.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0047266 (“Elkins”) and U.S. Patent No. 9,937,319 (“Leeflang”) as applied above, and further in view of U.S. Publication No. 2010/0100044 (“Ye”).\
Regarding Claim 13, Elkins, as modified by Leeflang, discloses the invention substantially as claimed except that the hub further comprises separation tabs. However, such tabs are notoriously well-known in the art. For example, Ye discloses a splittable hub/sheath (Fig. 4A) where the hub includes tabs (112, 114) which assist in providing a user with mechanical advantage to enable separation of the hub and peel-away sheath (Par. 35). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified hub of Elkins with tabs, as disclosed by Ye, in order to assist a user with gripping and manipulating the hub particularly during a splitting process to enable separation of the hub and the peel-away sheath.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0047266 (“Elkins”) as applied above, and further in view of U.S. Patent No. 5,295,969 (“Fischell”).
Regarding Claim 16, Elkins discloses that “[t]he introducer sheath may be sutured or otherwise positionally controlled at or near the percutaneous entry site to prevent sheath movement during the subsequent procedure” (Par. 113). However, Elkins fails to explicitly disclose the means by which suturing of the sheath is permitted. Suture rings are notoriously well-known in the art – see for example, Fischell which discloses a related hub (92) having a suture ring (93) to permit securement of the hub at or near a percutaneous entry site. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the hub of Elkins with a suture ring (93), as disclosed by Fischell, in order to provide a known, suitable means by which an introducer hub can be sutured during an interventional procedure.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0047266 (“Elkins”) as applied above, and further in view of U.S. Publication No. 2009/0259200 (“Lampropoulos”).
Regarding Claim 19-21, Elkins discloses the invention substantially as claimed except that at least one of the first arm and the second arm comprises a locking mechanism configured to prevent axial movement of medical devices to be received and delivered by the introducer sheath – wherein the locking mechanism is separate and distinct from the hemostasis valve. 
	However, Lampropolous discloses a related hub (12) having a related hemostasis valve (32) which is provided with a locking lever arm (18) which is configured to adjust the opening/closing of the valve (see Fig. 3 and 4) based upon the position thereof, such that the lever arm can be allowed to selectively prevent axial movement of medical device(s) received within the hemostasis valve and therefore the introducer (see e.g. 44 where the instrument can be inserted through the open valve and then the lever arm released to cause the hemostasis valve to contract about the article to thereby frictionally secure it), wherein locking lever arm is biased by a spring (28) to a biased in a state that is configured to prevent axial movement of the medical device (i.e. the lever arm is biased such that it is usually in the closed/clamping position).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a selectively locking hemostasis valve in the invention of Elkins, as disclosed by Lampropoulos, in order to allow a user to selectively secure the state of the hemostasis valve as needed to permit for quick release of received articles and selectively frictional securement of the articles via release of the locking lever.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0047266 (“Elkins”) as applied above, and further in view of U.S. Publication No. 2011/0004223 (“Leeflang”).
Regarding Claim 23, Elkins discloses the invention substantially as claimed except for explicitly disclosing the material composition of the hub. However, the list of potential materials recited in Claim 23 is notoriously well-known. For example, Leeflang discloses a related hub (30) which is formed of plastic materials, such as HDPE (Par. 44). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the hub of the invention of Elkins of HDPE, among others, as disclosed by Leeflang, whereby it has been held that selecting a known material based upon its recognized suitability for a particular purpose in the art requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/27/2022